DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, and 12-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kobayashi et al. (2018/0127104).  

Regarding independent claims 1, 8, and 17, Kobayashi teaches a drive system for an aircraft (Fig. 10) and method thereof, comprising: 
a propeller (511) having propeller blades;
an electric motor (513);
a transmission system (shaft between 511 and 513) to mechanically transmit a positive torque from the electric motor to drive the propeller and to transmit a negative torque from the propeller in a windmill braking state to drive the electric motor;
a first input interface (540, including lever 542) to input an input; ([0165])
a first unit (520) to control a torque acting on the electric motor, where T is as claimed ([0164], [0175]; first unit (520) controls the inverter (514) to provide power to electric motor which controls the torque);
a second unit (340) to detect a rotational speed of the electric motor ([0147]);
a selection unit (part of 520) to select an active mode from a propulsion mode (i.e. accelerating) and a recovery mode (i.e. decelerating) (based on the operation of 540/position of 542), wherein the electric motor generates electrical recovery energy in the recovery mode ([0164], [0169]);
an energy management system (514 and 520) to control an energy flow in an electrical system of the aircraft, the electrical system comprising the electric motor, according to the active mode ([0164]; the inverter controls energy flow);
wherein the selection unit is configured and designed in such a way that the active mode is selected according to the input in the first input interface (lever 542 of 540), the rotational speed of the electric motor, and a predefined envelope, wherein the envelope indicates a maximum positive torque and a minimum negative torque that depends on a rotational speed of the electric motor, or respective values that depend on the same, wherein, for the torque action on the electric motor, T as claimed ([0180]-[0182], [0187]-[0192]).  ([0161]-[0169])
Regarding claims 3 and 12, Kobayashi teaches a third unit to detect the torque acting on the electric motor. ([0124])
Regarding claims 4 and 13, Kobayashi teaches the first unit designed and set up to control a negative torque acting on the electric motor according to at least one from the following list: 
an energy content of a battery connected to the electric motor, 
a charging current to a battery connected to the electric motor, 
a predefined minimum and/or maximum of this charging current, 
a temperature of the electric motor and/or a battery, 
a predefined minimum and/or maximum of this temperature,
a state of the electric motor and/or the battery, 
a predefined minimum and/or maximum of this state, 
a current and/or a predefined speed of the aircraft, 
a predefined minimum and/or maximum of this speed, 
a current and/or predefined sink rate of the aircraft, 
a predefined minimum and/or maximum of this sink rate, 
from an input IN1, 
a rotational speed of the propeller and/or of the electric motor, 
a predefined minimum and/or maximum of this rotational speed, 
the currently generated electrical recovery energy, 
a predefined minimum and/or maximum of this electrical recovery energy, 
the current torque, which is transmitted from propeller to electric motor, 
a predefined minimum and/or maximum of this torque, 
flight altitude and outside temperature, 
angle of attack of the propeller blades.  ([0175], [0180]-[0182])
Regarding claims 5 and 14, Kobayashi teaches the first unit being designed and set up to control the torque acting on the electric motor by adjusting the electrical energy flow to/from the electric motor (via 514) and/or by adjusting an angle of attack of the propeller blades of the propeller. ([0164])
Regarding claims 6 and 15, Kobayashi teaches a sink for electrical recovery energy and/or a storage for electrical recovery energy (515), wherein the sink and/or the storage are connected to an energy management system, and wherein the energy management system controls the usage of the electrical recovery energy. ([0163])
Regarding claims 7 and 16, Kobayashi teaches a display unit (720) designed to display one or more of the following information:
information about a negative torque with which the electric motor is driven, 
a parameter that depends on the negative torque,
information about a positive torque with which the propeller is driven by the electric motor,
a parameter that depends on the positive torque,
information about the current mode,
the currently generated electrical recovery energy or a quantity derived from it. ([0198])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2018/0127104).  Kobayashi teaches the drive system and method as described above.  Kobayashi also teaches the input (540 including lever, 542; Fig. 11) representing a range of values between maximum negative torque and maximum positive torque, depending upon the position of the lever.  Kobayashi also teaches a motor output value, P, corresponding to lever position, which represents a positive torque (P>0) or a negative torque (P<0), and the selection unit selects the recovery mode when the lever is in a position that represents a negative torque (i.e. P<0).  ([0164]-[0171])  
Kobayashi fails to explicitly teach the input being represented as a percentage from 0-100, where 0 represents maximum negative torque (lever in the fully down position) and 100 represents maximum positive torque (lever in the fully up position).  It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to represent the lever positions in Kobayashi’s invention as percentages that represent the amount of torque, since it involves a mere simple substitution of one way of representing the input values to another to perform the same function of selecting which operating mode to operate in with respect to the command torque value on the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  
The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-9-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836